Citation Nr: 1455957	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for skin cancer, to include melanoma, basal cell carcinoma, and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Nashville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

In January 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and for skin cancer, to include melanoma, basal cell carcinoma, and squamous cell carcinoma, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for tinnitus is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran claims that he has tinnitus in his left ear as a result of his service, particularly due to his service as a cannoneer in an artillery unit.  

The Veteran testified that he fired 155mm Howitzers without hearing protection, and that the blast was so loud that he would experience a period when he could not hear anything after firing.  See Transcript at 4.  He further testified that he has experienced tinnitus since his active service.  See Transcript at 10.

As an initial matter, the Veteran's service personnel records reflect that he served as a cannoneer in an artillery unit in Germany (not in combat).  Therefore, the Board finds that excessive noise exposure in service has been sufficiently established.

The Veteran was afforded VA examinations in May 2008 and September 2011, with a December 2011 addendum.  

The May 2008 examiner opined that the Veteran's tinnitus is less likely as not related to his active service, reasoning that the Veteran did not report an onset of tinnitus until 20 years prior (i.e., around 1986).  The Board notes again, however, that after the May 2008 VA examination was performed, the Veteran clarified at the Board hearing that his tinnitus had its onset in service, i.e., that the notation by the May 2008 VA examiner that it did not begin until around 1986 was incorrect.

The September 2011 VA examiner opined in her December 2011 addendum (based on a review of the claims file) that the Veteran's tinnitus was less likely as not related to his service, reasoning that the Veteran did not report tinnitus until 1986, which was more than 15 years after service.  As noted above, however, the Veteran clarified at the Board hearing that his tinnitus began in service.  The VA examiner also reasoned that the Veteran had a post-service occupational history significant for noise exposure.  As noted by the May 2008 VA examiner, however, the Veteran has reported that he wore hearing protection for his post-service occupation.

As shown above, significant noise exposure based on the Veteran's MOS has been established, and the Board acknowledges the credible and competent testimony of the Veteran regarding experiencing tinnitus since service.  In this regard, the Board emphasizes that lay persons such as the Veteran are competent to report certain conditions capable of lay observation, such as tinnitus (ringing in the ears).  See Charles v. Prinicipi, 16 Vet. App. 370 (2002).  While the Board acknowledges that the two VA examiners opined that the Veteran's tinnitus is not related to his service, the Board finds that their opinions are not probative enough to bring the evidence out of relative equipoise because their reasoning was based on inaccurate facts regarding the onset of the Veteran's tinnitus as well as his post-service occupational noise exposure.  Therefore, having found that the evidence is in relative equipoise with regard to whether the Veteran's tinnitus had its onset in service or is otherwise related to his active service, the Board will grant the claim.

In sum, having resolved all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5017(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A.  Hearing Loss

The Veteran also claims that he has bilateral hearing loss as a result of his conceded significant noise exposure from serving as a cannoneer in an artillery unit in Germany.

Prior to the Board's January 2011 remand, the Veteran had been provided with a May 2008 VA examination.  Pure tone testing revealed thresholds at 40 decibels or above in both ears for at least one of the frequencies between 500, 1000, 2000, and 4000 hertz.  Therefore, the Board acknowledges that the criteria for a current hearing loss disability were met bilaterally.  See 38 C.F.R. § 3.385 (2014).  The May 2008 examiner opined that the Veteran's hearing loss is less likely as not related to service, reasoning in part that the Veteran did not report an onset of hearing loss until five years prior (i.e., around 2003), and that he had a significant post-service history of occupational noise exposure.  

In January 2011, the Board remanded the Veterans' claim so that he could be afforded a new VA examination.  It was noted in the January 2011 remand that the Veteran clarified at the Board hearing that he essentially had experienced decreased hearing acuity since service.

The Veteran was subsequently provided with a new VA audiology examination in September 2011, with a December 2011 addendum opinion (based on a review of the then-available claims file).  The VA examiner opined that the Veteran's hearing loss is less likely as not related to his service, reasoning that his hearing was within normal limits at separation, and also that the 2006 Institute of Medicine report on noise exposure in the military ("Noise and Military Service: Implications for Hearing Loss and Tinnitus") concluded that there was no scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure may develop long after such noise exposure.  The Board notes, however, that the VA examiner did not address the shifts in the Veteran's thresholds between the time of entrance and separation from service.  In that regard, the Board notes that the Veteran's pure tone thresholds shifted by as much as 20 decibels in the right ear (at 2000 hertz) and five decibels in the left ear (at 1000 and 2000 hertz).  See Examination Reports, February 1968 and October 1969.  Therefore, this matter must be remanded for a VA medical opinion to address these shifts in thresholds from the time of the Veteran's entry and separation from service.

B.  Skin Cancer

The Veteran claims that he has skin cancer, to include melanoma, basal cell carcinoma, and squamous cell carcinoma, as a result of his active service, particularly from cleaning and otherwise working with Howitzer 155mm-sized nuclear rounds called "Honest Johns" and "Davy Crocketts" as a member of a special weapons team while stationed in Germany in 1969.  See Hearing Transcript at 4-7.

As an initial matter, the Board notes that the Veteran's VA and private treatment records in the claims file reflect diagnosed melanoma, basal cell carcinoma, and squamous cell carcinoma.  See, e.g., Private Treatment Records, June 1999 and December 2005; VA Treatment Records, August 2012 (VVA at 4/61).

38 C.F.R. § 3.309(d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases do not include melanoma or squamous cell carcinoma.  Therefore, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309(d) are not for application.

38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2014).  The Board notes, however, that melanoma and squamous cell carcinoma are not among the listed radiogenic diseases, and the Veteran in this case has not cited or submitted any scientific or medical evidence that squamous cell carcinoma or melanoma constitute a radiogenic disease (or that they are otherwise related to ionizing radiation exposure).  Therefore, the development procedures set forth in 38 C.F.R. § 3.311 are not for application.

In cases involving alleged ionizing radiation exposure in which the provisions of 38 C.F.R. § 3.309 and 3.311 are not applicable, a veteran may generally nevertheless prove entitlement to service connection on a direct basis based on actual exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In January 2011, the Board remanded the Veteran's claim so that, among other things, a complete copy of his personnel record could be associated with the claims file.  Pursuant to the Board's remand directive, a complete copy of the Veteran's service personnel records were obtained.

The Veteran's personnel records reflect that he served in Germany with the 2d Battalion, 3d Artillery, 3d Armored Division, from around July 1968 to January 1970, including at the Ayers Kaserne U.S. Army installation in Kirchgoens (APO AE 09045).  See DA Form 20; Special Orders, July 1968; DA Form 2376, January 1970; DA Form 137, January 1970.  A November 1969 Nuclear Duty Position Screening Evaluation report reflects that assignment to nuclear weapons was granted.  A subsequent November 1969 Assignment Certificate reflects that the Veteran's title was that of Special Weapons Assemblyman and Driver.  In January 1970, the Veteran was issued two letters of recommendation or commendation for his performance on the Special Weapons mission of his battery, including his mastery of the system.  In that regard, the Board acknowledges that a historical website for the 3d Armored Division, which the Board emphasizes does not constitute an official military or VA website, maintains that "Davy Crockett" type 120mm and 155mm nuclear weapons, as well as 280mm canon-sized nuclear weapons, were maintained by members of the 3d Armored Division at Ayers Kaserne around the time that the Veteran served there, which is consistent with the Veteran's testimony and his personnel records showing that he worked with nuclear weapons.

There is not, however, any record of the Veteran's occupational radiation exposure in the claims file.  In that regard, the Board acknowledges that in September 2007, the RO requested a copy of the Veteran's record of occupational exposure to ionizing radiation, such as his DD 1141, from the Proponency Office for Preventative Medicine, but a negative reply was received in January 2008 that there was no record of any occupational exposure.  Nevertheless, the Board directed in its January 2011 remand that certain procedures set forth in the M21-1MR be followed to attempt to obtain the Veteran's record of exposure (if any).  The M21-1MR provides in pertinent part that if evidence of occupational radiation exposure, such as a DD Form 1141, cannot be found in a veteran's records or obtained through PIES, prepare a written request for the record to the veteran's service department.  The address provided in the M21-1MR for the Army is as follows:

Commander
U.S. Army Medical Command
Attn: MCPO-SA
2748 Worth Road, Suite 25
Ft. Sam Houston, TX 78234-6025

Because no request has yet been sent to the above service department address, the Board finds that this matter should be remanded so that the appropriate request may be made to the Veteran's service department, and any other appropriate source, for a record of his occupational exposure, if any, or if not available, for any other relevant information regarding him working with 120mm and 155mm nuclear weapons (e.g., Honest Johns or Davy Crocketts), as well as 280mm canon-sized nuclear weapons, at Ayers Kaserne in Germany at the time that the Veteran served there.  Such request should include information regarding the Veteran's approval in November 1969 for participation assignment to nuclear weapons, his title assigned later in November 1969 of Special Weapons Assemblyman and Driver, and the fact that he received in January 1970 two letters of recommendation or commendation for his performance on the Special Weapons mission of his battery, including his mastery of the system.

In addition, the January 2011 Board remand directed that after the development for a record of the Veteran's occupational exposure was completed, to provide the Veteran with a VA examination.  In that regard, the Veteran was afforded a VA examination in September 2011, with a May 2012 addendum.  The examiner noted the Veteran's reported history of cleaning nuclear weapons as part of a special weapons team.  The examiner also noted the Veteran's history of diagnosed squamous cell carcinoma and melanoma.  The examiner opined that although some literature suggested that ionizing radiation exposure correlated with elevated risks of melanoma, there was at that time no solid medical evidence clearly linking the risk of melanoma to ionizing radiation.  The examiner further added that the veteran's particular melanoma was on sun-exposed areas of skin with the highest risk of incurrence due to lifetime sun exposure.  The examiner did not provide any opinion as to the etiology of the Veteran's history of basal cell carcinoma or squamous cell carcinoma.

At this time, however, the Board points out that there is no evidence in the Veteran's service records or from the service department of his occupational ionizing radiation exposure (if any).  Without verification of his actual exposure, the Board emphasizes that there can be no service connection based on such alleged exposure, regardless of any medical opinion concerning a nexus between his squamous cell carcinoma or melanoma and his alleged radiation exposure in service.  Thereafter, a new VA medical opinion is warranted to clarify whether the Veteran's melanoma, basal cell carcinoma, and history of squamous cell carcinoma are related to such radiation exposure, or perhaps related to in-service sun exposure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion based on a review of the entire claims file to clarify whether it is "at least as likely as not" (50 percent probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to his in-service conceded noise exposure from serving as a cannoneer in an artillery unit.

Please ask the VA examiner to address the shifts in the Veteran's pure tone thresholds (that occurred in both ears) between the time of his entrance and separation from service.

Please explain to the VA examiner that the lack of a contemporaneous record of complaint in service of bilateral hearing loss, and having normal hearing at separation from service, alone, is not fatal to the claim.  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Also please explain to the examiner that the Veteran clarified at the Board hearing that he began to experience decreased hearing in service (not five years prior as noted by the May 2008 VA examiner).  Also note that the Veteran reported to the May 2008 VA examiner that he wore hearing protection during his post-service occupational history as a steel mill worker.

2.  Obtain copies of any outstanding treatment records from Dr. B.M. in Nashville, who apparently performed a June or July 2010 basal cell carcinoma excision.  See July 2010 VA treatment record.  To that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Ask the Veteran to provide or authorize the release of any outstanding records of treatment for his claimed skin conditions from Vanderbilt and from dermatologists in Hendersonville, Tennessee.  See Hearing Transcript at 9; Correspondence, November 2012.  

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

4.  Request from the U.S. Army (at the address below), and from any other appropriate source, a record of the Veteran's occupational exposure to ionizing radiation (e.g., DD Form 1141) or, if not available, for other relevant information concerning the ionizing radiation exposure of veterans who reportedly worked with 120mm and 155mm nuclear weapons (such as Honest Johns or Davy Crocketts), as well as 280mm canon-sized nuclear weapons, at the Ayers Kaserne installation in Kirchgoens, Germany in 1969.  

Commander
U.S. Army Medical Command
Attn: MCPO-SA
2748 Worth Road, Suite 25
Ft. Sam Houston, TX 78234-6025

Include with such request copies of the following documents from the Veteran's personnel records:

- November 1969 Nuclear Duty Position Screening Evaluation report reflecting that assignment to nuclear weapons was granted;
- November 1969 Assignment Certificate reflecting that the Veteran's title was that of Special Weapons Assemblyman and Driver.  
- Two January 1970 letters of recommendation or commendation for his performance on the Special Weapons mission of his battery.

If the requested records and information is found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

5.  Request a medical opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's melanoma, history of squamous cell carcinoma, and basal cell carcinoma are related to service, including sun exposure therein.  If evidence of ionizing radiation exposure is obtained, request that the examiner also clarify whether the Veteran's melanoma, history of squamous cell carcinoma, and basal cell carcinoma are at least as likely as not related to such exposure.  A complete rationale should be provided for any opinion.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


